Citation Nr: 0801212	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1970 to February 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
acting Veterans Law Judge was held at the RO in June 2007 
(i.e. a Travel Board hearing).

The issues of service connection for a skin rash and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

 The veteran is not shown to have hearing acuity worse than 
Level I in either ear.


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In November 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claim 
for an increased rating for hearing loss.  Although the 
veteran was not provided notice of the effective date 
regulation, because the claim has been denied, any question 
as to the appropriate effective date is moot, and there can 
be no failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records, providing a personal hearing, and 
providing VA audiograms.  Consequently, the Board finds the 
claim is ready for adjudication.  

The veteran seeks a compensable rating for his bilateral 
hearing loss.  A January 2005 VA audiological evaluation 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
45
LEFT
20
15
20
25
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

A February 2006 VA audiogram record reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
10
30
50
LEFT
35
25
25
40
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 92 percent in the left ear.  

A February 2007 VA audiogram record reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
35
LEFT
20
20
15
20
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  

Pursuant to 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100) the veteran is entitled to a 
noncompensable percent rating.  Table VI is used to determine 
a Roman numeral designation (I through XI) for hearing 
impairment based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  

The findings of the VA examinations warrant a designation of 
Roman Numeral I for each ear, which corresponds to a 
noncompensable rating.  Application of these tables is 
mechanical; there is no discretion.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Consequently, a 
compensable rating for bilateral hearing loss is not 
warranted.


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

Further development is needed on the claim of service 
connection for a skin disorder, claimed as a skin rash.  At 
his video hearing, the veteran and his spouse testified that 
the veteran has had a recurrent skin rash, primarily on the 
groin, butt, and waist, since his service in Vietnam.  See 
October 2007 video hearing transcript.  A May 1996 VA 
treatment record reports the veteran's complaint of a 
chronic, recurrent skin rash with itching.  The record 
reports that the veteran was prescribed creams.  Although 
recent VA treatment records do not report any findings or 
treatment for rash, the veteran testified that he treats the 
condition himself with salves and antihistamines; he did not 
seek VA treatment because he believed VA would just give him 
the same remedies.  Id.  The veteran and his spouse are 
competent to report the existence of a skin condition.  The 
veteran and his spouse, as laypeople, are not competent to 
relate that skin condition to service, however.  In light of 
the history of a chronic condition, the veteran's treatment 
in 1996, and the veteran's service in Vietnam, the Board 
finds that a VA examination and opinion is needed to 
determine the nature and etiology of any diagnosed skin 
disorder.  See 38 U.S.C.A. § 5103A(d).  Additionally, the 
veteran testified at his personal hearing that he had 
received private dermatological treatment for his rash.  See 
October 2007 video hearing transcript.  These records should 
be obtained.  

Further development is also needed on the claim of service 
connection for PTSD.  At his June 2007 personal hearing, the 
veteran testified that his stressors included experiencing 
rocket and mortar attacks.  See June 2007 Travel Board 
hearing transcript.  In support of this allegation, the 
veteran testified that he was stationed at Bien Hua between 
November 1970 and January 1971, and subsequently he submitted 
a document which reports "attacks" on "BH" in November 
1970, December 1970, and January 1971.  See June 2007 
submission.  The veteran's service personnel records do not 
report the veteran's locations while he was stationed in 
Vietnam; they only indicate that he was stationed in Vietnam 
between August 1970 and August 1971.  The October 2004 United 
States Armed Services Center for Research of Unit Record 
(CURR) report indicates that 33rd Signal Battalion, with whom 
the veteran served as a radar man, operated communications 
systems at Tay Ninh, Di An, Xuan Loc, Camp Frenzell-Jones, Cu 
Chi, and Bien Hua between November 1970 and April 1971, 
however.  Based on the foregoing information, the Board finds 
that, on remand, the VA should verify the contents of the 
June 2007 submission and should attempt to verify whether the 
veteran was in Bien Hua between November 1970 and January 
1971.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all doctors and medical care 
facilities that possess records relevant 
to the claims of service connection for a 
skin disorder.  Obtain any records not 
currently associated with the claims 
file.

2.  Schedule the veteran for a VA skin 
examination to determine the nature and 
etiology of any diagnosed skin disorder.  
If a skin disorder is diagnosed, the 
examiner is requested to state whether is 
at least as likely as not (i.e., to at 
least a 50 percent degree of probability) 
that the skin disorder was incurred in, 
or is otherwise related to, the veteran's 
service, including exposure to Agent 
Orange.  A rationale for this opinion 
should be provided.  Review of the claims 
folder should also be acknowledged.  

3.  Attempt to establish the veteran's 
Vietnam duty stations and verify the 
veteran's reported in-service PTSD 
stressor of rocket and mortar attacks, 
particularly attacks on Bien Hua on 
November 17, 1970, December 16, 1970, and 
January 22, 1971.  Both the JSRRC and the 
veteran's unit should be contacted for 
records, and both should be provided with 
the documents recently submitted by the 
veteran purportedly documenting attacks 
on Bien Hua.  If additional evidence is 
needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

4.  Subsequently, schedule the veteran 
for a VA psychiatric examination.  The 
claims file and the RO's report of 
verified stressors should be provided to 
and reviewed by the examiner prior to 
conducting this examination, and the 
review should be acknowledged.  The 
examiner is requested to state an opinion 
as to whether the veteran currently has 
PTSD, and, if so, whether it is a result 
of a verified stressor.  The complete 
rationale for each opinion expressed must 
be provided.  

5.  Thereafter, the AMC should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


